DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a pump” in line 1, while claim 1 also recites the limitation “at least one pump”. It is not clear whether the pump in claim 2 is the same pump in claim 1 or if claim 2 refers to a second pump.
The remainder of the claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport (US 20160206493 A1).
With regards to claim 1, Rapoport discloses a container 800 comprising: at least one fan 103, at least one heating element 105 [0063, 0254], at least one cooling element 105 [0063, 0254], at least one pump [0252] (Fig. 6B), and aligned, opposing apertures (700 and aperture through which air flows from fan 103; Fig. 6B). In the embodiment disclosed in Fig. 6B, Rapoport does not specifically teach a container comprising six walls, wherein the container forms an interior cavity. However, in a different embodiment taught in Figs. 1B and 4B, Rapoport teaches a rectangular configuration as an optional design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration to accommodate the test subject in a desired testing device [0267].
With regards to claims 2 and 3, in a further embodiment (Fig. 13B), Rapoport teaches a pump and a humidifier connected continuously to the container end (the proximal or distal, or both) [0062, 0274]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration to control the humidity levels within the container.
With regards to claim 4, Rapoport discloses the claimed sensors [0024].
With regards to claim 5, Rapoport discloses light emitters, but does not explicitly teach said emitters are aligned such that light emitted by the light emitters enters the first aperture and exits the second aperture. Nevertheless, such a configuration would have been known and considered obvious to illuminate the test subject as desired.
With regards to claim 6, Rapoport discloses a container 800 having peripherals, the peripherals comprising: at least one fan 103, at least one heating element 105 [0063, 0254], at least one cooling element 105 [0063, 0254], at least one pump [0252] (Fig. 6B), a CPU for controlling humidity and air pressure [0025], and aligned, opposing apertures (700 and aperture through which air flows from fan 103; Fig. 6B). In the embodiment disclosed in Fig. 6B, Rapoport does not specifically teach a container comprising six walls, wherein the container forms a first interior cavity, and further wherein the peripherals are coupled to the first six walls. However, in a different embodiment taught in Figs. 1B and 4B, Rapoport teaches a rectangular configuration as an optional design choice comprising an internal six walls and an external six walls. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration to accommodate the test subject in a desired testing device [0267] as well as optimize internal environmental conditions.
With regards to claim 7, Rapoport does not teach the claimed opening sections. However, Rapoport does teach wherein the container may comprise multiple openings to access the interior volume [0247]. Therefore, in view of allowing access to the interior volume from each side of the container, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration.
With regards to claim 8, Rapoport does not explicitly teach the claimed configuration. However, Rapoport does teach wherein the container may comprise two volumes, suggesting two containers, to provide a more efficient manner of regulating temperature [0253]. This teaching, combined with the teaching in the rejection of claim 7 regarding the multiple openings, prove that it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Rapoport with the claimed configuration in view of the recited benefits.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVey (US 20020168289 A1).
With regards to claim 9, McVey discloses a detection device and method comprising: providing an EMR source 100; providing a test system comprising: a container 102, wherein the container forms an interior cavity, the container further comprising aligned first and second apertures (apertures which hold windows 112, 116) which open into the interior cavity; a plurality of peripherals 82, 74; wherein the EMR source is aligned such that EMR emitted by the radiation source enters the first aperture and exits the second aperture [0058, 0071]; modifying atmospheric conditions within the container by activating the plurality of peripherals [0007, 0062]; activating the EMR source to transmit entry EMR into the container [0065]; recording properties of exit EMR leaving the container [0082-0083]. McVey does not explicitly teach wherein the container comprises six walls, wherein the peripherals are coupled to the six walls. However, such a modification was known and would have been considered a matter of routine design choice depending upon the particular needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify McVey with the claimed configuration to accommodate a desired shape.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884